PER CURIAM.
It appears upon the face of the attachment that it was issued upon the ground that the defendants have disposed of their property, and are about to dispose of their property, with intent to cheat and defraud their creditors. It is manifest that,, if the defendants have disposed of their property, they could not be about to dispose of it, and that the plaintiffs have not complied with the provision of the Code in stating the ground upon which the attachment was issued. It is impossible for us to tell upon which ground the plaintiffs intended to rely, or which ground it is-claimed by them their affidavits tended to support. It would seemr therefore, if for no other reason, that this attachment should have been vacated because it did not state the ground upon which it was-granted. This is an error which has been committed before, as is-evidenced by the case of Johnson v. Buckel, (65 Hun, 601, 20 N. Y. Supp. 566,) and the cases there cited. The order appealed from should be affirmed, with $16 costs and disbursements.